DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "adaptor member" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites the limitation "adaptor member" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
	Claim 3 recites the limitation "adaptor member" in lines 1 and 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,769,657 to Huang in view of US 2020/0368574 to Bissonnette et al.
	Regarding claim 1, Huang ‘657 discloses a rotatable display support, comprising: a securing unit comprising a securing base 10 and a securing shaft 30 which are assembled with each other, wherein the securing base 10 is configured to assemble to any support member (col. 2, lines 50-52); and a pivot unit comprising an adaptor base 20, a pivot base 21, an adjusting bolt 27 and a display shaft set 28, wherein a portion of the adaptor member 20 is locked with the securing base 10 (fig. 2 - via shaft 30, as best understood in light of above 112 rejection) , the adaptor base 20 comprises a pivot section extended toward a side of the securing base 10 (fig. 1), the display shaft set 28 is inserted through the pivot base 21 to connect a display 60, and the adjusting bolt 27 is inserted into and locked with the pivot base 21 to make the pivot base movably clamp on a peripheral side of the pivot section.  Huang ‘657 teaches that the securing base may assemble to any support member.  The examiner submits that the securing base could configure to assemble to an exercise machine.  It is well known in the art for exercise machines to include rotatable display supports. 
	For example, Bissonnette ‘574 teaches a display support wherein a securing base of the support is configured to assembled with an exercise machine (Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the securing base of Huang ‘657 with the securing base assembled with an exercise machine as taught in Bissonnette ‘574 in order to allow for a user to have an adjustable display while using the machine.

Allowable Subject Matter
	Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  note the specific structure as recited in claims 2-6.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any of the listed prior art could be used in subsequent office action rejections.  The list of supports or exercise machines with supports is as follows: US-20210275865-A1 OR US-20200376327-A1 OR US-20200353310-A1 OR US-20190248299-A1 OR US-6378830-B1 OR US-6315259-B1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA E MILLNER/Primary Examiner, Art Unit 3632